PER CURIAM:
Michael L. Moore appeals the district court’s orders denying his motion for reduction of sentence filed pursuant to 18 U.S.C. § 3582(c)(2) (2000) and subsequent motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm the denial of Moore’s motion for reduction of sentence for the reasons stated by the district court. See United States v. Moore, No. 1:97-cr-00362-JCC (E.D. Va. June 1, 2006). Moreover, the district court did not abuse its discretion when it denied Moore’s motion for reconsideration, and we affirm that order as well. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.